                                   Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 1 of 14

                                                         Exhibit A to the Complaint
Location: San Antonio, TX                                                                           IP Address: 104.53.200.218
Total Works Infringed: 121                                                                          ISP: AT&T U-verse
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            12/12/2020   Blacked       03/12/2020    04/17/2020   PA0002246106
          EC43DF4C90035AB43715693D2631CB9B78BCD479                              22:20:30     Raw
          File Hash:
          DBAF7C996D95F378E8BA899572625DA44C2AFAEF09CBC905AC348D86FC56D507
 2        Info Hash:                                                            10/18/2020   Blacked       04/27/2020    05/19/2020   PA0002241476
          51D3407E5E83206D33C0D262B38502F369E06E99                              07:05:13     Raw
          File Hash:
          19E67A668E0B5708121E58E65B583804A6646848A3001474178D30A30FF30648
 3        Info Hash:                                                            05/25/2020   Blacked       05/25/2020    06/22/2020   PA0002245633
          D300A6199967D3A58CB1AF291FCCD397A5E64A06                              23:02:46     Raw
          File Hash:
          9A291E3C2A0B3197A49E3508CD563482FA8B116EDC770D49A38989F50CA4EB29
 4        Info Hash:                                                            05/25/2020   Blacked       04/11/2020    04/22/2020   PA0002237696
          790D3E53B88DC66BD45AEAD83AB973C49EAD9CD0                              07:55:19
          File Hash:
          4FD3EEF1F83B399B9BAD23F1F0B402518D8209B9F3948E75FFBF90E2129A5A00
 5        Info Hash:                                                            05/25/2020   Blacked       04/18/2020    05/19/2020   PA0002241472
          785CC985D0B6C0436CECD182ED46EFDBE711478A                              06:42:41
          File Hash:
          B931D29266D2FADFE2A3322C45235ADD3FFFAE069331D254137875D94A013596
 6        Info Hash:                                                            04/25/2020   Blacked       04/06/2020    04/17/2020   PA0002237306
          D34E2F991FD69189F9C0DC0155E73F0D70234D2F                              05:36:14     Raw
          File Hash:
          D14D50503D631A43141FF5A0CB7E94845C57C3C8CE97AD699364260A1D165EA1
 7        Info Hash:                                                            04/25/2020   Blacked       02/21/2020    03/18/2020   PA0002241534
          457DEEF074B69560F00C4C7FBA0DA8DF320A8B06                              05:36:01     Raw
          File Hash:
          7C71A9E4E2E7072F27DBC564C777B946B5A8327482E38309774C84B06DA8126B
 8        Info Hash:                                                            04/25/2020   Blacked       02/26/2020    04/17/2020   PA0002252443
          3997DCD458146C28E0BA35733EE050A2B86F4FD2                              02:08:39     Raw
          File Hash:
          ECF412EED7B33FABD57C2543A5CD44F1316C02BEDDB07A678DF918CA8A65A4D7
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 2 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         04/24/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       CDCE8E17C0BEE90996CF1EEF9F60772066C30D07                           22:13:22
       File Hash:
       AA74DE9ED43D1B9F8FBD22307DB64DA01CDCCBB2CD157C3D9901083D32FF11EC
10     Info Hash:                                                         04/24/2020   Blacked   03/05/2020   04/15/2020   PA0002246102
       0438E57FC04D98E2108A5527A29FB860627C7BC7                           21:56:01
       File Hash:
       EDCB43859CAAE6967AA10734DB754979E75145C6F1C13E1C116871F32CDD13DC
11     Info Hash:                                                         02/27/2020   Tushy     01/31/2020   03/15/2020   PA0002240443
       F30693207BD79067FED986228E16B58C106B1A62                           01:26:47
       File Hash:
       E909774BB13F4E0BBF252CDC5FC92F25D2DD2AEEC7FAE830AB3A3FCFAE2556FF
12     Info Hash:                                                         02/16/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       6F07E7BA2EA9943154AAA7089E75139347078425                           16:30:59
       File Hash:
       A9B21A0F526F37BAD9DE7420560226D5A79EBBBEDE74B2B824DCF106B742B16C
13     Info Hash:                                                         02/16/2020   Blacked   02/04/2020   02/20/2020   PA0002229052
       7CD4A522F85372949C1AC739892ABC823DDB08A8                           16:10:45
       File Hash:
       513C05FB289031E897F550EF7D1B869341186E858EB1638262A2CF057A3C30D6
14     Info Hash:                                                         02/09/2020   Blacked   01/30/2020   02/20/2020   PA0002237624
       7B4A02101676E6F096196C145FAB36B1ACFBAC22                           12:56:14
       File Hash:
       30F0CF7D815E8CA38A9185CCD8A729338DE271D1F51B1135B41218AB9B5D1A50
15     Info Hash:                                                         02/09/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       D8E2287DA913DC81ADE778180FE8C290508F59ED                           11:48:04     Raw
       File Hash:
       6CD598D76C8637E2C094714EDF52E617EA387607B21A4DBDBC0156DD67E5E8B5
16     Info Hash:                                                         02/09/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       AC33ECE8E5C01231E90FCF28BE50E9B803C5C629                           10:44:25
       File Hash:
       FB0C169950DD6FA21CE3152832CB40CFF4EB6C51CDF77719C30FD6F256D55177
17     Info Hash:                                                         02/08/2020   Blacked   01/15/2020   02/04/2020   PA0002225584
       8479B5EF47322BE90AC5BC7FB2DC53BB77C5AA5B                           17:28:46
       File Hash:
       3C3F1E1C9A3133166E1E82A0BBBEA94DAF8E5D12F1EBE323A9B1A4003892D861
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 3 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         01/31/2020   Vixen     01/24/2020   03/15/2020   PA0002240434
       F078E1EBA54EBE598239A39B02739F219E4F42AF                           00:16:45
       File Hash:
       8F7B29055ADF9CA90117A324CBFC2A96457DD6D239692F682DEC3773B9685401
19     Info Hash:                                                         01/25/2020   Blacked   01/20/2020   02/04/2020   PA0002225586
       4C9BB345336B71D00BBB6A7D9EA58186F621BFFC                           15:26:03
       File Hash:
       C7B98145FD5C6746369EA335B13C52E97F8FE43036DBBA98A971A83ECDB868F5
20     Info Hash:                                                         01/19/2020   Blacked   01/17/2020   02/20/2020   PA0002229055
       5CCA5179917140C5993539C02E507DE3D75D369A                           16:40:28     Raw
       File Hash:
       A545F7B1A9DE707824CDDC117BC9AE21E110CF00B8E6C945299E84E1E61558E6
21     Info Hash:                                                         01/19/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       8E2577BB897B610BD9F47E898A25D5F798C40CEB                           15:29:35
       File Hash:
       E0CA7C14259534D8AA8721D964289CE4519B74F86372F0A68999FF677B0211A2
22     Info Hash:                                                         01/09/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       17B29894F04E5EAA02AADFBD4AD991B6ED82ADBE                           00:10:37
       File Hash:
       9AC6DEAD097B6381396649BAA0E7331BAF8FDDC44544342BC97B244B35643D95
23     Info Hash:                                                         01/05/2020   Vixen     01/04/2020   01/27/2020   PA0002223959
       4EB2838F760BFA35C7CAAB789876224B59393DD5                           15:10:35
       File Hash:
       9AA60B1DBFACCF1FC4DB45B0DA90854FBC50B7A7C4ECAB24010C1D9B20EFA875
24     Info Hash:                                                         12/25/2019   Tushy     12/22/2019   01/22/2020   PA0002234863
       BA67AC85C0135CAFF703DC5D8BFE132C7F5176C8                           14:39:18
       File Hash:
       D3EB6E1A81C0A8BD47B38057CB149BC56186D7531C0074AC15B5C98CDC00210C
25     Info Hash:                                                         12/25/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       A2446B04FF8D28FE6271F8161A02478B4EF5917B                           14:38:46
       File Hash:
       2DE2C8CF79381572602F4CE4414CEDDAD0C76A748D72CEF41F4F6A05D5DDBAA9
26     Info Hash:                                                         12/21/2019   Blacked   12/18/2019   02/03/2020   PA0002225563
       55FA1948FFD6ABF1F018F9CA143056507C4C2812                           20:20:49     Raw
       File Hash:
       D56E13CF9EF1EDA1CDA464B89ED64BC0BAD390A2A4F1B5D29E53307C2ED8453C
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 4 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         12/21/2019   Tushy     11/22/2019   12/03/2019   PA0002232052
       7939EDABA5F0A487FD42DBE688ADFB7DF9EE24B9                           19:04:47
       File Hash:
       774AE496D7B4DCC356B5D6E6521917EF91F9DFCD220376038F74ACC7D3653EA1
28     Info Hash:                                                         12/21/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       F83080939B7B3488E13614AE8581A363B64D93D6                           17:35:58
       File Hash:
       33354BE74793EF8BC0AF14EA6FD759BBA391760A228AC9F8BAFD8C007BCB8822
29     Info Hash:                                                         11/09/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       52C3C6BF6976D382C904277BF8064DACCABF075C                           18:46:07     Raw
       File Hash:
       0EA1DAD1A9D2C13E874A7B25F6623D730F39BB272282DA687C0AC351EF31871B
30     Info Hash:                                                         11/09/2019   Blacked   11/08/2019   12/03/2019   PA0002232045
       DCADE2A66684FF7123852F6C2A22B7C13212E6FE                           16:10:19     Raw
       File Hash:
       63C18974E1995B2C4F52BB9942D5AA9314688492C423F57E712F88CFB3DE57F9
31     Info Hash:                                                         11/09/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       1BBFBAD9D9B06A37B56DF78D88E5FB5C0C87CED5                           15:57:24
       File Hash:
       0122964B6DC6F25B02C4D60D2B78D74DF101E5A308E9C48B99B84BD19D52832A
32     Info Hash:                                                         10/28/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       F156F5A9F65FDD656A06E03526AFADA7328768D3                           16:41:02     Raw
       File Hash:
       C51BDC93B72DBCFD418BDEEA31A5B61BA5C85E87A168F2FF0B17D1F73F8AE40E
33     Info Hash:                                                         10/02/2019   Vixen     09/26/2019   10/01/2019   PA0002217354
       595D0CE579135B3526EA72E3814184992F3FB444                           09:03:28
       File Hash:
       E6B03D52581C834E290CEADB022BFC2810EBE8C4322B26CF6E8723BC26760C14
34     Info Hash:                                                         10/02/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       B5803BD427ED0B817573FEADA5AB0BAC06A75660                           07:51:36
       File Hash:
       6860798CD1239976A06AE12814D40F67C889567CD353D0C487DF6C4A91A4CF5E
35     Info Hash:                                                         09/23/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       2BC411A52CDAD2463BE301BC55DAE2CD2AD663D3                           03:41:09     Raw
       File Hash:
       776AEC54A5890A895C694B84D907015AE38852CE4F61531A08CDF2F13D42C9CD
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 5 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         09/13/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       EBA5766CB4E1103B68D3C179A10EC4012D64009C                           07:07:23     Raw
       File Hash:
       531374292997169B5F0419CCBE751E55DBA87207BFF189C898B66E96BF793A3E
37     Info Hash:                                                         09/13/2019   Blacked   09/09/2019   10/01/2019   PA0002217358
       DBFF3933D6EABF5CA0EA23DAD730DEC3BD86851B                           05:53:49     Raw
       File Hash:
       FB9505AC70D1E3F5F49F597EC3DD7E7A7A4E67104AC84105FB6C83720D68CA3A
38     Info Hash:                                                         09/06/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       EED7CC2825B0538C512104DCFD36B33463C00984                           04:48:46
       File Hash:
       08D29BEA4C6E15AB630F1084961122989389B737462FFC9E54F56B97964F8100
39     Info Hash:                                                         08/17/2019   Blacked   08/15/2019   09/17/2019   PA0002216211
       8494BFD96B86C5B42CAE17178CBD507C41D853E6                           20:55:10     Raw
       File Hash:
       B52E1FE8F5C7A77DC332FEC4110C4CB473FE5C95A50B9EFB2A9DD307EFCB4D5D
40     Info Hash:                                                         08/10/2019   Blacked   08/08/2019   09/17/2019   PA0002216217
       940DF000262C22BE88EFF2284A3255EDB26982A3                           22:57:14
       File Hash:
       6A16F64BA91661F4329C202AC03F23A7A261C236F41641CDB4CEADD0D89F2413
41     Info Hash:                                                         08/10/2019   Tushy     08/09/2019   09/11/2019   PA0002199987
       CFD13014F6282E32FA529BEDBC774C75A6AEE956                           22:29:22
       File Hash:
       1D9A6ABBC8D057D913040BEA6253B1BD385DEFFBE34C2548EFD48843A2F93744
42     Info Hash:                                                         08/07/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       7BF0FD361DBF239C6FAC179E6A3B2AE6580D220E                           01:48:40     Raw
       File Hash:
       4FF3CE24CD84EB618EC7BDBD7438326F3F269F34A0922826B03C7CE91B9B2348
43     Info Hash:                                                         07/06/2019   Blacked   07/04/2019   08/27/2019   PA0002213242
       B70C79F076CD0F9503D7D086C0B1E87945A9124C                           03:57:46
       File Hash:
       4979915DEA7645349FCB948C8239B258D59A905B2FF6CEBF883B449B5FC770A0
44     Info Hash:                                                         07/02/2019   Blacked   07/01/2019   07/17/2019   PA0002188302
       263DA087712EBEBE151BC209E9501CD5FD979526                           20:03:48     Raw
       File Hash:
       2A43E15845A98F6118503E17DEA16600E8CEC83A0B287857AB10772616F80C90
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 6 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         06/27/2019   Tushy     06/25/2019   08/27/2019   PA0002213234
       D243A9B36005FCC5F9000A4BE8A40C8400F2978F                           04:35:10
       File Hash:
       B0BBFCB71407E3E98BFA22E1D53381C76FDBBF34AC14A2B4311666A1B3930CDD
46     Info Hash:                                                         06/27/2019   Blacked   06/26/2019   08/27/2019   PA0002213245
       8792C295355E82171FC5C6EE5C4DD1EE5FCFD480                           04:17:14     Raw
       File Hash:
       633DE19B5042516CF68BF03D9B7B93F7E04D463AAF7A92C6FD0A862AF9EFA954
47     Info Hash:                                                         06/09/2019   Blacked   06/04/2019   07/17/2019   PA0002188309
       DBB69643FFEC293AACEC55FEC3BF225B298853D1                           22:40:11
       File Hash:
       E94801E915B968720108584E670E263B5CE1CF0384919FCADF213EED603FB408
48     Info Hash:                                                         06/09/2019   Blacked   06/06/2019   08/02/2019   PA0002192288
       D41937EEF7ACE9555D5B32C86F07FEE632741DAE                           22:23:02     Raw
       File Hash:
       38A3B3D40328AF263380C7633D6C54503E8AA273D758B9CB2AAFC37ECDEC7EAF
49     Info Hash:                                                         05/18/2019   Blacked   05/15/2019   07/05/2019   PA0002206387
       5279168CD395AC3529EB664964E38C537BE0047F                           23:14:35
       File Hash:
       5963A7857AE5D5E5E71F3C3F5B7F9EE98D8FD1042C0F54FB89FE621B4BCEAB24
50     Info Hash:                                                         05/12/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       DE6F454AF83DCA27FE3F21E454B4745DA7AE8B84                           06:04:14
       File Hash:
       67512F1F121E0689CEA1DEA19764EB4D2B16B823A9698DFDD2505FB33CEA2956
51     Info Hash:                                                         05/06/2019   Blacked   12/01/2018   01/22/2019   PA0002149844
       FFDC64CCB6DC396794C92201C98589BAFF51F100                           11:47:20
       File Hash:
       211E1E3DC086056108BCB6D948D731777D01C34CC95D1BCE5C4A5F25D4BFC520
52     Info Hash:                                                         05/04/2019   Tushy     05/01/2019   07/05/2019   PA0002206375
       D472E5C1EFBCC0F7346603876C76A999E0E5E448                           05:10:25
       File Hash:
       27081A642B5AAA349AC66C2D8F4506C2F48D9CDFE3BFA46F93453E59C0769B37
53     Info Hash:                                                         05/04/2019   Blacked   03/21/2019   04/17/2019   PA0002186999
       9DC4AF3A2AFF9EAD7BF728D9014C40EB50C9AC29                           04:50:26
       File Hash:
       4446EA4DC00DACEF7726659E7656D3D102FA66AB870AF16B1BF30F0002B07799
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 7 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         04/19/2019   Blacked   04/15/2019   05/11/2019   PA0002173886
       CA3FC35A0F550B6EE2E6A87C0C4901D7F6655791                           20:37:40
       File Hash:
       E1ACA8BEBB685FD18330A2031ACF5D3D431EB706FA8C97590BD1102F89EE1A9E
55     Info Hash:                                                         04/13/2019   Blacked   04/12/2019   05/11/2019   PA0002173884
       D2966E06E024AF7582E6948A96D4F4D781114236                           03:12:48     Raw
       File Hash:
       9D4CE7C693D146D59A7FFBDC143FFA5A80A5C1FE6B5922E8629FD72AE9B7BFB8
56     Info Hash:                                                         04/12/2019   Blacked   04/10/2019   05/11/2019   PA0002173883
       B67555B5BBD4DEE8736692AA216385FC56B9BD6A                           04:51:33
       File Hash:
       C22CEB3B08E0172B1A42D7759C99A7F3569C8F47DB6B26ED1CDCDF9758F224DD
57     Info Hash:                                                         04/07/2019   Tushy     04/01/2019   05/11/2019   PA0002173888
       547CC5148F8F69D60A889CDB8A8B135844653797                           23:55:19
       File Hash:
       EA67C6A90AF41D8958577E1A13F83BBDF7EE939A7D1B27C6403CE75B0A7F829A
58     Info Hash:                                                         04/07/2019   Blacked   04/05/2019   04/29/2019   PA0002169966
       8FF1A573FE0A7DE813F38AB484593716B72B5256                           23:54:26
       File Hash:
       041B706DE1E3CA0F2581C386CED503F917F6769EEF001AEDA6115DFB1A306A5D
59     Info Hash:                                                         03/30/2019   Tushy     03/27/2019   04/29/2019   PA0002169944
       69462E35B0F8D136460A91C83771B59102D77069                           04:27:52
       File Hash:
       2C6DA9EBE69FC84F118871E338C7B3E4BDECB5F42C8F87AB44A2435BAC8E5554
60     Info Hash:                                                         03/30/2019   Tushy     03/22/2019   04/08/2019   PA0002164887
       096402B20116AE1DF10820F098B7D0195C3113FA                           02:10:54
       File Hash:
       FA55D24E9E53B5BFA05BFC98981DBD5B46E46D42205AA5DFF90077A4D53B9998
61     Info Hash:                                                         03/23/2019   Blacked   03/18/2019   04/08/2019   PA0002164883
       20708275966E302530146E088BC55FA45BD5E2AE                           18:02:36     Raw
       File Hash:
       B67C523CD8FD128DF93DCD6BA434327D1A6520579DA5257E2E41C4E6824AE3BA
62     Info Hash:                                                         03/19/2019   Blacked   03/16/2019   04/17/2019   PA0002186980
       867CFD7568B0DBC9DECBD12F8D58961B141769D3                           02:41:47
       File Hash:
       7C0685210FE2A7251D04EA3826735A1B86D6DBE20A36423D775219FE842E0D5D
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 8 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         03/15/2019   Blacked   03/13/2019   04/17/2019   PA0002186977
       24E54D0C9D957D9921AEC4AEF55085640FF47240                           00:47:02     Raw
       File Hash:
       A207A56B076243B71A43C04A8490089CFB78CF3F07D58AFEA42D4807F5154BBB
64     Info Hash:                                                         03/15/2019   Blacked   03/11/2019   03/31/2019   PA0002163979
       436A26DC51C119D443F940EB3F9B1565D08F13ED                           00:42:28
       File Hash:
       D2373204CC75CF1A55ED4A24B9A6710BE6E02B396EBA97ABBEF77F8CC33F3329
65     Info Hash:                                                         03/09/2019   Tushy     03/02/2019   04/17/2019   PA0002186902
       24EC0426EAC05426517835813090CB9231DBA52B                           02:10:25
       File Hash:
       10336A352328DCC3CA975EEAE63D1D98665A85E688EBBDD208BBB3E6BADF6FCD
66     Info Hash:                                                         03/02/2019   Blacked   02/26/2019   03/31/2019   PA0002163980
       6304008B50BA856393465C505EF78435964BE4C5                           14:33:15     Raw
       File Hash:
       CFD3C6D7DE56C90DE4CCB6702E0603BE84D0A3D351ACBE18215058448F06C519
67     Info Hash:                                                         02/22/2019   Blacked   02/19/2019   03/24/2019   PA0002184061
       CB32F10C37923019986C615476ACA0283DB60907                           05:31:34
       File Hash:
       0FF408028A8D9440D1DBC983A92CDC8C208ED5C4A6FA908319A17B3FB8E83D15
68     Info Hash:                                                         02/22/2019   Tushy     02/20/2019   04/29/2019   PA0002170363
       BE144994F6F7FF1AE0EC64EE5602F2631382B3A5                           05:31:34
       File Hash:
       C341FDE78F96345CB1B0026736D0D7DA8BC69A5961E260FF013C773507EF97A4
69     Info Hash:                                                         02/16/2019   Tushy     02/13/2019   03/11/2019   PA0002158596
       6B21B571914A8661A098E8BCDC740151438F2A2D                           22:27:18
       File Hash:
       D5A0DFDF64469FF3A7495F06576D09D25692F49421EBB2F87AFD8A4F098E6A5D
70     Info Hash:                                                         02/14/2019   Blacked   02/13/2019   03/11/2019   PA0002158597
       57148A799A06C0A7205A376D6D737E1A5E2BDF12                           16:55:41
       File Hash:
       8E280B2915AE93D4407ACB48F8816A806B6627698AD6E6868557CAFFB627AA26
71     Info Hash:                                                         02/10/2019   Blacked   02/09/2019   03/11/2019   PA0002158599
       11E38A8BEAC9988915C16FE2E4C1B5B5133FFF00                           15:57:07
       File Hash:
       299F00EDC38A52ED8F057E19292454772B00C3EBE876ADA5A65FCF766870A8E4
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 9 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         02/09/2019   Vixen     02/08/2019   03/24/2019   PA0002183193
       36EF9498C78EB5DC1802FB3974E6259EB84A2DFC                           16:38:25
       File Hash:
       7AE792182BC3A5F047AEF8CF1049B39346CB40BF026C076BC036D2E35254F65D
73     Info Hash:                                                         01/30/2019   Blacked   01/30/2019   02/22/2019   PA0002155138
       CA99ECA716387A42D28B376FDA58E941E3C9872F                           22:10:45
       File Hash:
       4DBCC986442A6909A9CB7164B3203BEE588C39C6AA26769F25B80A025509DC3F
74     Info Hash:                                                         01/30/2019   Blacked   01/27/2019   03/24/2019   PA0002184066
       B4722C7304FE40F6A6B593613ACD0204116B9902                           21:44:39     Raw
       File Hash:
       9CC30F4963410451EB875E5903C1E817480DBD230984C22568B3127429A02DFF
75     Info Hash:                                                         01/25/2019   Tushy     01/21/2019   02/22/2019   PA0002155131
       BA0D9A11E5111308A82FF56C031C66853B9F63B8                           00:34:55
       File Hash:
       7C54B0FF48CA516E72D30D6A57C55D924088FBEAADE71E4C2403C29637B592C6
76     Info Hash:                                                         01/24/2019   Blacked   01/22/2019   03/24/2019   PA0002183202
       7D556E45CA59572E6B90A341D11C04D49CC02CDA                           02:44:53     Raw
       File Hash:
       11176D3603A25247ABE7F90E8A59C7E69CBA3F58DDDAE1810D4C611B481EDC71
77     Info Hash:                                                         01/12/2019   Tushy     01/06/2019   01/22/2019   PA0002147897
       3534E72A5FA0BE5FD85D2316F41B2C02C265F9C8                           16:35:19
       File Hash:
       F624B71E5CA2C532CA21B1FC2256D98B92FE5C0A660C35550508C196B83513BD
78     Info Hash:                                                         01/12/2019   Blacked   01/02/2019   02/02/2019   PA0002155379
       D48E01B601C61FD83DF1F21F354F28D1429224AC                           16:34:19     Raw
       File Hash:
       ECAE6B34DCCCA0302BD392B133E4D49B895E0B3399E0AC4699D40C12779F3042
79     Info Hash:                                                         01/12/2019   Blacked   02/16/2018   03/01/2018   PA0002079185
       C43513F6CE711CF03B7FBA3092B29D714FDDFB9C                           16:34:19     Raw
       File Hash:
       F202CE9B5E7DB65E09D5BC41ADEC102B955B41BABC945FFA51564A6A0E5B8DBF
80     Info Hash:                                                         01/10/2019   Vixen     01/04/2019   01/22/2019   PA0002147681
       F66EB6DEBEF16E0D7884F165F31D627E04DCDA62                           05:20:43
       File Hash:
       ECF1018364FC6A077721097CB3542256565F6571CB791BBACB33E554C7F8EA1A
                               Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 10 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         01/08/2019   Blacked   01/05/2019   01/22/2019   PA0002147685
       EE545C9B421A6A2B9728270CB6161AB274712ABC                           01:28:36
       File Hash:
       C04A4CB9F8C01AC09F9130F6116B16F5600498854D728448A8E5E1DC124DE1DE
82     Info Hash:                                                         01/01/2019   Blacked   10/29/2018   12/10/2018   PA0002145837
       A74C38AE5F929CEC85681C3F83C212B9C8A454D4                           10:22:37     Raw
       File Hash:
       60F93C16D35524210F640F4BF6C7BFBD8B160C35F5D167FEE1BF6E41CA4CC11E
83     Info Hash:                                                         12/28/2018   Vixen     12/05/2018   12/18/2018   PA0002141920
       10E1A6CB9F02C1833CEF374D2E321DD815B13DBE                           15:46:31
       File Hash:
       EBC1E524F5001D33352CC2B7A999D37489FA1AB429A32E02A7613FBC1C26427C
84     Info Hash:                                                         12/28/2018   Blacked   11/28/2018   01/22/2019   PA0002149836
       9F0A1827CC72B6075797AB862C39728811E3E20F                           12:04:12     Raw
       File Hash:
       2CD5D65ACCABFEC0E6D8C4FD4F1D6D0ECDE45CD57C324A004C68B036582D0CD7
85     Info Hash:                                                         12/28/2018   Tushy     11/12/2018   12/10/2018   PA0002145826
       F0E5702D2D5262F74810FBDCB96B6B8BFED56649                           11:59:33
       File Hash:
       5C2C13C5E332B01FA779A02225D6F250166CA7069D94B3233F6D59EDF72F36BA
86     Info Hash:                                                         12/28/2018   Vixen     11/05/2018   11/25/2018   PA0002136632
       51F9EFE93A4D9A868005F2279F8C8DD395033FD5                           11:58:29
       File Hash:
       BD3C76C94E7FAB473B99B27FEBC86B3D0AE4E2B47374FD6C3353FD49E1EEA115
87     Info Hash:                                                         12/28/2018   Blacked   12/20/2018   01/22/2019   PA0002147906
       5639D0BD6A67356FE64319FABF477DC0EE3D0ECC                           06:03:54     Raw
       File Hash:
       3FF6EF3EFB7562769F6ADB891868458858AC8FC076B03511E21EF9B7BC28C6EB
88     Info Hash:                                                         12/28/2018   Blacked   12/11/2018   01/22/2019   PA0002147907
       FF9EDF4F533F7FA895DA9262CE4F1C326E383ED6                           06:01:25
       File Hash:
       9544E147F241780C9ECC7D885905CA12B7D2FBDF6A8FFA64040FB96A6CF901DE
89     Info Hash:                                                         12/22/2018   Blacked   12/20/2018   02/02/2019   PA0002154970
       9B687877CDE2F37E6FE6EE02DB2ECA7AC205810B                           19:13:05
       File Hash:
       91ACAC91088A53244B940D06287FDBC0B9D23D0FB4C7E8C462B506055AEFBF6C
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 11 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         12/11/2018   Tushy     08/24/2018   11/01/2018   PA0002143429
       E7C34ABF4A27A0AEFBD30F8BB089F914D57C8435                           06:38:00
       File Hash:
       14BB0D329FD1AC1A55AC75EBE554047D7E62E910E38B4D804B76B810D44FEF4D
91     Info Hash:                                                         12/11/2018   Blacked   09/24/2018   11/01/2018   PA0002143418
       B9FF93769802406F9FB984B59468BBD077335AA4                           06:34:54     Raw
       File Hash:
       D9D2F5B4D6A3AC7B6B37E429C6B029351E57CF05E8782D359CB6F907FA41FE6F
92     Info Hash:                                                         12/09/2018   Tushy     09/08/2018   10/16/2018   PA0002127788
       7342E8EE372A90D6EF33BD3930C7D09F048626F6                           02:30:14
       File Hash:
       D90C34A9F63F8198FF1C8F1DD518D8EF0D12F5D056151D0F7F73C0E7A7881146
93     Info Hash:                                                         12/09/2018   Blacked   06/26/2018   08/07/2018   PA0002131867
       63733D2DBAF8A48601437156880299DF57865A69                           02:27:08     Raw
       File Hash:
       545B3F2522A3ACF697B7C7FE32FA240BB5BF46AC68DF8CC34A935662E50FF8B6
94     Info Hash:                                                         12/09/2018   Tushy     10/13/2018   11/01/2018   PA0002143435
       BCB643A81199B8814944C368AD9445B154A60977                           02:25:05
       File Hash:
       BF611C061B224605B9355A52E2C747F95ED4B916D5BC0B36AF2ED34EC5DA691A
95     Info Hash:                                                         12/09/2018   Blacked   09/17/2018   10/16/2018   PA0002127778
       D86CF8CE6AE6320CF2F612FFB99145F7E89B8EAF                           02:23:31
       File Hash:
       4243D47F54FCF0CA4A786E8E0EC19BCD48ACC7640769B59BAB680C6353CA47DC
96     Info Hash:                                                         12/09/2018   Blacked   09/04/2018   11/01/2018   PA0002143430
       B0BD8522791507BF21518F763FBAE2D04009166C                           02:17:48     Raw
       File Hash:
       BE9399E4C9B8277D1C6EC110BE1D0AF0F6C50CDBD16E0A00ADD6C46AB999C6FC
97     Info Hash:                                                         12/09/2018   Blacked   11/21/2018   01/22/2019   PA0002149833
       1C6F4FA9ACB3B4E5B60430B3909F41BB012F6E95                           02:17:18
       File Hash:
       00E0F33B2BFB37B93D6505165778A21F7BF380F3C80712678F32632B9425098C
98     Info Hash:                                                         12/09/2018   Blacked   10/22/2018   11/25/2018   PA0002136653
       E1972294A735813C8E9CD52C6376E30A6313941E                           02:13:08
       File Hash:
       6EA557B940C7E01DAC134628B22B06FFED131219A9E013A6FEA0FDCA8EB70993
                               Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 12 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
99     Info Hash:                                                         12/08/2018   Tushy     12/07/2018   01/22/2019   PA0002149849
       18945D34568D66308287D75C1295746014EA56B5                           23:34:39
       File Hash:
       999DEB8E3A06089600D76A778CD95D2E4DD23CE5044F9A492A34DCAEA3FDAC92
100    Info Hash:                                                         12/08/2018   Blacked   12/03/2018   01/22/2019   PA0002149845
       9363256EBC395B801709487F8C56CD0AC025DB12                           23:34:34     Raw
       File Hash:
       763A4AB76A5F04CFA3FC4A25BE229278F510927FA8946B8F0F2CFD34F3F56282
101    Info Hash:                                                         12/01/2018   Blacked   11/21/2018   12/18/2018   PA0002141915
       1BD96A441CFD749BF919A54DCD60143D882D3CCB                           05:25:16     Raw
       File Hash:
       178915F70EA2FEEABABD3CFB2162B99F1D0245C04245FC7DFF98A4C97112DBF2
102    Info Hash:                                                         11/23/2018   Blacked   06/19/2018   07/14/2018   PA0002130450
       93C9909580E8B9BD7E37DA65B5CAEC71233B6FB6                           11:14:27
       File Hash:
       19E341501A92A590B1EFD604F1A23249F8BB25FD52C5A3A062A8C6BA58F3AD3E
103    Info Hash:                                                         11/23/2018   Blacked   03/28/2018   04/12/2018   PA0002091513
       7102597014A0861E315C5C3EAF4029464000F421                           11:11:55     Raw
       File Hash:
       4B0D7E3274D4BCBD0BB19F5154ECA7461C95B5B1B378DE3F00BCDEE1993C28EA
104    Info Hash:                                                         11/23/2018   Blacked   06/11/2018   07/09/2018   PA0002109330
       3B9B6987226625EEC6B14393A7D5631B44D49D61                           11:10:53     Raw
       File Hash:
       043E34E6AF36A80D7C02CB2FD89EF267C429355569DC03FBFE11853AAA740F01
105    Info Hash:                                                         11/23/2018   Blacked   07/14/2018   08/07/2018   PA0002131895
       652488F32C70CA713EB50EE5AF596E21F7AD852B                           11:08:49
       File Hash:
       0D8ACE91630B76CEC8E7196AFE31B461D1F22436CDA6C2D0087330FAD71A8E7E
106    Info Hash:                                                         11/23/2018   Tushy     04/16/2018   06/18/2018   PA0002126681
       4FA223C46BB0CBE81583D042B518CD6C6E529EE6                           11:03:39
       File Hash:
       5B293F2601BA9CE6A23DFA686ECDE7C697301FD62919BB53E72C54C6C974A582
107    Info Hash:                                                         11/23/2018   Blacked   06/29/2018   07/26/2018   PA0002112160
       625C14329EC8A5FE7140F2C57A595A64D1EC16DA                           10:59:59
       File Hash:
       7E0E37F369648A774594B5D50EFB1E9901BD5B576CF18AC8704EE587574FB371
                               Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 13 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
108    Info Hash:                                                         11/23/2018   Blacked   06/14/2018   07/14/2018   PA0002130452
       08CC7BDA362BF5F60201E2D440468D32D37D18FE                           10:58:29
       File Hash:
       E2790BFF088D36D85FB8CC21EFCBDFF9697073F6A5280C6D06EEF8B686D275CD
109    Info Hash:                                                         11/23/2018   Blacked   08/15/2018   09/01/2018   PA0002119585
       05FE4BC08E58B96614D7AFF238DAFE555D30ECF3                           10:57:58     Raw
       File Hash:
       FA01FB0379B160801A3F3E99654D09789DB224028CE8AE12766483E996B332A9
110    Info Hash:                                                         11/23/2018   Blacked   07/04/2018   08/07/2018   PA0002131913
       246129A5B1C63638FF99C8C30C895E12E25547EC                           10:56:53
       File Hash:
       B933DB95AEA2139C0650DAC5C2B8D0F187CCC0645458B7D4DC8FB10A9B4DE963
111    Info Hash:                                                         11/23/2018   Blacked   07/06/2018   07/26/2018   PA0002112158
       98CD77A92A0590BB8F4375A245624BDD563FD2C2                           10:55:51     Raw
       File Hash:
       1A7C199AD87DD2B4442AD6ED11BF46DD400ACE2F7125BDAA3D36AE77246E628C
112    Info Hash:                                                         11/23/2018   Blacked   06/21/2018   07/26/2018   PA0002112156
       10067B8E9E11221D348DFF9CCFE5BE01C3A93B55                           10:54:52     Raw
       File Hash:
       68F955E57FAB5EC7B237E0518FB4D42A9B4D3D5224AF36F26FEBA65BDEDFD950
113    Info Hash:                                                         11/23/2018   Tushy     06/15/2018   07/14/2018   PA0002128159
       A3AF29D4A35F00105696669E1627C036685A7BF6                           10:52:48
       File Hash:
       CDEA3B5BD1573F837DC8F713771A46D78DFE1DD469D448F8943737E00230DAFC
114    Info Hash:                                                         11/23/2018   Blacked   09/07/2018   10/16/2018   PA0002127772
       11AD8FCED3E4B91452B0E48A2E293CAB1A386B30                           10:52:16
       File Hash:
       EFAD65B613050752F70FC9CD76EDC6DB6BEEFFA22637980AE451DFB5BD64DE7B
115    Info Hash:                                                         11/23/2018   Blacked   08/20/2018   09/05/2018   PA0002135002
       5B572052C9A296723343DE7A4729D0BF70F74C1A                           10:51:44     Raw
       File Hash:
       7923E637913309224FE29E4EF4494EF008F7DAE8B48DEC5EF1C0C54705063CC4
116    Info Hash:                                                         11/23/2018   Blacked   03/08/2018   04/17/2018   PA0002116094
       1372B20E39CC9F4EDCAE8758A83A64162FB30848                           10:50:44     Raw
       File Hash:
       F774785C173C7DBBD63507DCB7C83FE52AF5BA2069CA249D45FD7A276BA752BD
                                Case 5:21-cv-00099-FB Document 1-1 Filed 02/03/21 Page 14 of 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
117    Info Hash:                                                         11/23/2018   Blacked   08/23/2018   11/01/2018   PA0002143434
       6F66D0F5E2C2D66CE7D2F777E1EDEA78775B0464                           10:49:11
       File Hash:
       A5493C0E90855CF7BD15E161B8710DCCCEB938089A545700DDE538B40B83D324
118    Info Hash:                                                         11/23/2018   Blacked   07/29/2018   09/05/2018   PA0002135679
       96ABED0EC503E25FA675A8475D6B5CB6A8B36079                           10:48:09
       File Hash:
       6F219747758DBB946E5BCDBFFE28FE6F10A0CC07E1727757E1AFD821FEF8ACE9
119    Info Hash:                                                         11/23/2018   Blacked   09/14/2018   11/01/2018   PA0002143423
       F88F5F55BF9D5CC1BB27DC0F552A3D7D1E0B15F6                           10:47:35     Raw
       File Hash:
       6FC76847680060021BE9354AFEB260B4C7BA62BC364806F1617FDC93B91B0833
120    Info Hash:                                                         11/23/2018   Blacked   10/12/2018   10/28/2018   PA0002130455
       5AE7EADFA8E8BB0A0205B1E608F84C02384001C4                           10:45:01
       File Hash:
       2EF550413273968C3C868B86E2FF4F933DA4142069A3F001EF7F817537F371FA
121    Info Hash:                                                         11/23/2018   Tushy     08/19/2018   09/05/2018   PA0002134998
       CB1D6F9682C5A65AF38616CA877278B58BD5EEED                           10:43:28
       File Hash:
       A8A668A7C9DE0A10181FD2480AE257C10CDA178113862D6BD345671393632EEB
